Woodward, J.
We do not think the court erred in refusing the instruction requested. None of the latter cases have held it sufficient, that the promissor was ready, merely,,but the least that they have required is, that he should aver that the promissee was not there to receive. Now, the defendant’s answer avers what would propably be an equivalent for this, that he refused to receive, but the instruction asked does not embrace this idea. But still more, the authorities show that he must go one step further, and aver that he offered, or set apart and designated the property, or the like. The case of Williams v. Triplett, 3 Iowa, 518, stands upon the ground that the obligor notified the obligee, which fills the same legal idea. The latter cases have placed the subject'substantially upon the ground held in the instruction given by the court. For these, we refer to the plaintiff’s brief. It is not thought necessary to discuss the subject, as we consider the law to be stated in the authorities above referred to.
Judgment affirmed.